DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the double patenting rejections over co-pending application 16/402,448 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-10, 21, and 22
Withdrawn claims: 				None
Previously cancelled claims: 		11-20
Newly cancelled claims:			None
Amended claims: 				1-3 and 6
New claims: 					None
Claims currently under consideration:	1-10, 21, and 22
Currently rejected claims:			1-10, 21, and 22
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 and its dependent claim 5 require the step of adding sweeteners during preparation of the food product wherein the sweeteners are added concurrently with or separately from the MRP composition.  However, the statement in claim 1 regarding the food product comprising at least one component selected from the group consisting of sweet tea extracts, glycosylated sweet tea extracts, rubusoside, glycosylated rubusoside, suavioside, glycosylated suaviosides, monk fruit extracts, glycosylated monk fruit extracts, mongrosides, and glycosylated mongroside implies a step of adding sweeteners during preparation of the food product either concurrently with or separately from the MRP composition.  Therefore, claims 4 and 5 fail to limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473; previously cited by the Examiner) in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).
Regarding claim 1, Hamasaki teaches a method of improving the taste profile (corresponding to milk taste-enhancing action) ([0001]) of a food product ([0129]), comprising the steps of : (1) adding a Maillard reaction product (MRP) composition (corresponding to food ingredient) during the preparation of the food product ([0128]), wherein the MRP composition is produced by heating a reaction mixture (section (4) of [0098]) comprising: (a) reducing sugars having a free carbonyl group (corresponding to glucose, fructose, sucrose, maltose, lactose, galactose) ([0110]); and (b) amine donors (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]), wherein (a) and (b) undergo a Maillard reaction ([0123]); wherein the food product comprises high intensity sweeteners ([0142]); and wherein the addition of the MRP composition improves a taste of the food product ([0001]).  It does not teach that the sweetener is selected from the claimed group.
However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Hamasaki by using rubusoside as taught by Koh.  Since Hamasaki teaches the incorporation of a high intensity sweetener and Koh teaches that rubusoside is widely used as a high intensity sweetener in the art, it is within the ambit of a skilled practitioner to determine that rubusoside is a suitable sweetener for the food product formed by the claimed method, thereby rendering its use obvious.
Regarding claim 2, Hamasaki teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]).
Regarding claim 3, Hamasaki teaches the invention as described above in claim 1, including the method further comprising the step of adding thaumatin to the food product wherein the thaumatin is added concurrently with the MRP composition ([0142]).
Regarding claim 4, Hamasaki teaches the invention as described above in claim 1, including the method further comprising the step of adding sweeteners ([0142]) during preparation of the food product ([0128]) wherein the sweeteners are added concurrently with the MRP composition ([0142]).
Regarding claim 5, Hamasaki teaches the invention as described above in claim 4, including the sweeteners are selected from the group consisting of aspartame, acesulfame-K, glycyrrhizin, sucralose, and thaumatin ([0142]).
Regarding claim 6, 
Regarding claim 7, Hamasaki teaches the invention as described above in claim 1, including the MRP composition can be added to a food or beverage during the phase of adding raw materials ([0128]) such as thaumatin ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture comprises thaumatin.
Regarding claim 8, Hamasaki teaches the invention as described above in claim 1, including the method further comprising the step of adding thaumatin ([0129]) during preparation of the food product ([0128]).
Regarding claim 9, Hamasaki teaches the invention as described above in claim 1, including the food product is a bakery product (corresponding to bread) ([0129]).
Regarding claim 10, Hamasaki teaches the invention as described above in claim 1, including the food product is a dairy product (corresponding to ice creams, cheese-containing products, and milk drinks) ([0129]).
Regarding claim 21, Hamasaki teaches the invention as described above in claim 1, including the reaction mixture is heated at a temperature in the range of 70-150°C ([0122]), which falls within the claimed range.
Regarding claim 22, Hamasaki teaches a food product ([0129]) prepared by the method of claim 1.

Double Patenting
Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of co-pending Application No. 16/402,991 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 11 and 12 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of co-pending Application No. 16/403,178 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 6 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,605 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 22, except for the product to further comprise a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 24 of co-pending Application No. 16/403,163 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 24 require all the claim limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 16/402,641 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 3 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 12 of co-pending Application No. 16/403,053 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, 11, and 12 require all the limitations of instant claims 1 and 12, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,728 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, and 11 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 27, 33, 38, 39, and 40 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of co-pending Application No. 17/455,284 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 11, and 20 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 12 of co-pending Application No. 17/455,327 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, 11, and 12 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 17/455,797 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of co-pending Application No. 17/454,548 in view of Koh (Koh, G.Y., “Preparation of the Chinese sweet leaf tea extract and its anti-obesity effect in rodents”, 2009, ILSU Master’s Theses, pages 1-2).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 6, 11, and 16 require all the limitations of instant claims 1 and 22, except for the product to further comprise a component from the claimed group.  However, Koh teaches that rubusoside is a sweet tea glycoside that is widely used as a natural sweetener and food additive in the food industry due to its intense sweetness (page 2, paragraph 1).  Therefore, the inclusion of sweet tea extract or rubusoside component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-10, 21, and 22 over Oglesby as evidenced by Seasoned Advice: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to direct it to a method for improving the taste profile of a food product, comprising the steps of adding a MRP composition to the food product wherein the MRP composition is produced by reducing sugars and amine donors undergoing a Maillard reaction and wherein the beverage or bakery product further comprises a component from the claimed group.  Applicant stated that the Oglesby reference generally describes sweetener compositions and methods for reducing oral cavity and tongue coating adherence and numbing effects of a sweetener composition in an emulsified mixture, wherein the stable emulsion is formed by heating and/or shaking, stirring, homogenizing, pulverization, or other known techniques.  Applicant stated that Oglesby does not mention Maillard reactions at all, let alone the effect of a Maillard reaction product on taste and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claim 1.  Applicant argued that the Office essentially construes the scope of Oglesby’s disclosed emulsions as rendering obvious an emulsion formed by selectively heating a high-intensity sweetener (as recited in the claims) in combination with an additive chose from a huge laundry list of possibilities.  Applicant argued that Oglesby does not (a) describe the specific conditions for forming an emulsion by heat; (b) confirm that emulsions can be routinely formed by such a methodology; or (c) describe any examples in which an 
However, in the new grounds of rejection, the features of claim 1 and its dependents are taught by either Hamasaki alone or the combination of Hamasaki and Koh while Oglesby and Seasoned Advice no longer serve as prior art.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable (Applicant’s Remarks, page 7, paragraphs 1 –3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791